Citation Nr: 0615648	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for chronic low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Nashville, Tennessee, that granted service connection 
for chronic low back strain with degenerative disc disease 
and assigned a 20 percent disability rating.  In December 
2004 the Board remanded the veteran's claim for further 
development.  


FINDING OF FACT

The veteran's chronic low back strain is productive of pain 
with flexion to 37 degrees, backward extension to 12 degrees, 
25 degrees of rotation to the right, 28 degrees of rotation 
to the left, 13 degrees of lateral flexion to the right, and 
14 degrees of lateral flexion to the left.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic low back strain with degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292 (in effect prior to September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
from September 23, 2002, until September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (in effect from September 
26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Initial Evaluation for Chronic Back Strain

A VA Spine examination report dated in September 2003 showed 
that on examination the veteran had "symmetrical appearance 
with normal curvature."  He had normal posture and gait and 
normal position of his head.  There was no tenderness on 
palpation of the spinous processes.  The veteran's range of 
motion in the lumbar spine was flexion to 55 degrees with 
pain at 50 degrees, extension to 25 degrees with pain at 20 
degrees, right rotation 60 degrees, left rotation 55 degrees, 
lateral motion to the right was 40 degrees, and lateral 
motion to the left 45 degrees.  There were no muscle spasms 
noted during the examination.  The veteran had normal 
pinprick, light touch, and vibratory sensation in the 
lumbosacral nerve root distribution.  There was no muscle 
atrophy and the veteran's muscle tone was normal.  Bilateral 
knee jerk reflexes were 2+ and bilateral ankle jerks were 
brisk.  Right hip flexion had strength of 5/5; left hip 
flexion was 4/5.  Right extension and flexion at the knee 
joint was 4/5.  Left flexion and extension of the knee as 
4/5.  Bilateral dorsiflexion was 4/5.  The veteran had no 
difficulty standing on his toes or heels.  X-rays showed 
partial laminectomy defect on the right at the L5 level and 
arthritic changes at L1-2 and L5-S1 levels.  There was no 
evidence of acute compression fracture or spondylolisthesis.  
Bony density was well-preserved and pedicles were intact.  
The examiner diagnosed the veteran with lumbosacral 
arthritis.

A VA examination report dated in June 2005 showed that on 
physical examination the veteran's back had a well-healed, 
midline lumbar scar that was white in color with no defect in 
the fascia or underlying tissues.  There was mild tenderness 
to palpation of the lumbar paraspinal muscles, on the left 
greater than on the right.  The pelvis was level in the 
standing position.  Range of motion in the lumbar spine was 
37 degrees forward flexion, with pain at full extent of 
flexion, 12 degrees of extension with pain on the extreme, 25 
degrees of rotation to the right, 28 degrees of rotation to 
the left, 13 degrees of lateral flexion to the right, and 14 
degrees of lateral flexion to the left.  There was pain at 
the end of the ranges of motion.  Motor strength was normal 
in both lower extremities.  Deep tendon reflexes were 2-3+ in 
the lower extremities with 1-2 beats of clonus at the ankles.  
Posterior tibial pulses were 2+ and symmetrical.  There was 
no peripheral edema or muscle atrophy in the lower 
extremities.  Pinprick sensation showed some patchy decrease 
in both lower extremities which was not reproducible and did 
not follow a particular dermatome.  Straight leg raising was 
negative in seated position bilaterally.  Motor strength was 
normal in both lower extremities with preservation of 
vibratory sensation in the great toes bilaterally.  X-ray of 
the lumbosacral spine showed early degenerative changes 
manifested as spurs projecting from adjacent articular margin 
of the vertebra, especially at L1-2 and L5-S1.  The examiner 
noted a partial laminectomy defect on the right at L5.  The 
examiner gave an assessment of chronic low back pain with a 
history of right L5 hemilaminectomy and foraminotomy at L5 
and S1 with early degenerative changes.  There was no 
clinical evidence at that time of lumbar radiculopathy.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran argues that a higher initial evaluation is 
warranted for his lumbar spine condition.  In reviewing the 
veteran's medical history, it is noted that he sustained a 
gunshot wound in the abdomen in service and Dr. Thompson 
believed that the veteran's degeneration and herniation of 
his lumbar disks were the result of, and aggravated by, the 
abdominal injuries.  Dr. Thompson believed that the veteran's 
multiple surgeries contributed to "these ongoing problems."  
The post-service medical record shows that the veteran 
suffers from continued back pain and limitation of motion.  
See 38 C.F.R. § 4.1.  

The schedular criteria by which the veteran's spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5292; see also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003), codified as 38 C.F.R. § 4.71a Diagnostic 
Codes 5235-5243.  The provisions of DC 5292 (which pertained 
to limitation of motion of the lumbar spine) were changed 
effective from September 23, 2002.  The rating schedule for 
the spine was changed effective September 26, 2003, at which 
time DC 5292 was changed to DC 5237.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003) a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  

The words, "moderate," and "severe" are not defined in the 
VA rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2005).  The Board further observes that normal ranges 
of motion for the thoracolumbar spine were promulgated in the 
most recent edition of the Code of Federal Regulations.  
38 C.F.R. § 4.71a (Plate V) (2005).  The normal ranges of 
motion for the thoracolumbar spine are as follows:  Flexion 
95 degrees; Extension 35 degrees; Lateral flexion 
(bilaterally) 30 degrees; Rotation (bilaterally) 30 degrees.  
Id.

Under 38 C.F.R. § 4.71a (in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; [...] or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; [...] or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted for [...] forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id. Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected lumbar spine disorder.

The veteran has not been diagnosed with Intervertebral Disc 
Syndrome.  For that reason the Diagnostic Codes pertaining to 
that disorder are not applicable in this instance.

The veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal.  
Therefore, the Board will address whether the veteran is 
entitled to a higher rating under either the old or the new 
criteria.  However, the effective date of any rating assigned 
under the revised schedular criteria may not be earlier than 
the effective date of that change.

The evidence of record shows that a rating in excess of 20 
percent is not warranted for the veteran's back condition 
under old DC 5292 or new DC 5237.  The most recent VA 
examination report, dated in June 2005, showed the most 
severe symptomatology to date.  The June 2005 examination 
showed painful motion and a range of motion in the lumbar 
spine of 37 degrees of forward flexion, 12 degrees of 
extension, 25 degrees of rotation to the right, 28 degrees of 
rotation to the left, 13 degrees of lateral flexion to the 
right, and 14 degrees of lateral flexion to the left.    When 
considered with the normal ranges of motion promulgated in 
38 C.F.R. § 4.71a (Plate V) and subsequent diagnostic codes, 
this limitation of motion qualifies as "severe," which is 
necessary for an evaluation in excess of 20 percent disabling 
under the old DC 5292.  It also does not demonstrate forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, which 
is necessary for a 40 percent evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine and DC 
5237.  As such, an initial evaluation in excess of 20 percent 
disabling must be denied under both the old and new rating 
criteria.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  In this case, the 
veteran has complained of back pain as indicated in the June 
2005 VA examination report.  However, it is readily apparent 
that functional loss has already been contemplated by the 
current rating as the veteran's range of motion, flexion to 
37 degrees is in excess of the motion restriction required 
for the next highest rating.  No functional impairment has 
been shown to approximate a disability rating in excess of 20 
percent.  In summary, when the range of motion in the low 
back is considered together with the lack of evidence showing 
functional loss - including the absence of reports of 
neurologic deficits and muscle atrophy associated with the 
veteran's back condition - the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.40, 4.45 
and 4.59; DeLuca, supra.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The notice requirements have been satisfied by virtue of 
letters sent to the appellant and his representative in 
August 2002, June 2003, and March 2005.  The March 2005 
letter satisfied element (1) by informing the veteran that 
evidence showing that his service-connected disability had 
worsened was necessary to substantiate his claim.  The letter 
satisfied element (2) by informing the veteran that VA was 
responsible for obtaining records held by any Federal agency, 
that VA would provide an examination if VA deemed it 
necessary in order to decide his claim, and that VA would 
make reasonable efforts to obtain relevant records not held 
by any Federal Agency.  It satisfied element (3) by informing 
the veteran and his representative that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  With respect to element (4), the Board 
notes that the Appeals Management Center's March 2005 letter 
contained a specific request that the appellant send VA any 
evidence or information that he may have pertaining to his 
claims.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The veteran has been 
afforded a VA examination.  He has not referred to any other 
pertinent evidence that he wanted VA to obtain.  Accordingly, 
a decision on the merits at this time does not prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for chronic low back strain with degenerative disc disease is 
denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


